DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication field 4/1/2021.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 21, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The phrase “the moving body is a rotating body and has at least one through hole penetrating between one side surface and the opposite surface in an axial direction of the moving body, and the through hole is located at a position where the through hole can face the magnetism-detecting device by own rotation of the moving body, the magnetism-detecting device faces the one side surface of the moving body in the axial direction, and the axial direction of the magnetic field generating coil is parallel to the axial direction of the moving body, so that distance between the magnetism-detecting device and the moving body varies with a variation frequency Fc in accordance with relative movement of the moving body, and relationship between the frequency Fs and Fc is Fs > 2 x Fc” in the last three paragraphs introduces new matter.
In the above phrase, applicant recites that the distance between the magnetism-detecting device and the moving body varies with variation frequency Fc and previously recites that the alternating current frequency Fs is > 2 x Fc.  However, this recitation is referring to how the distance between the moving body can vary, such as explained in applicant’s Figures 4 and 5 which are shown below:

    PNG
    media_image1.png
    837
    683
    media_image1.png
    Greyscale

Here is can be seen that the distance between the magnetism-detecting device varies as the moving body rotates.  However, applicant has removed this embodiment from claim 4 as 

    PNG
    media_image2.png
    509
    333
    media_image2.png
    Greyscale

As the moving body (60) rotates, the distance between it and the magnetism-detecting device will not change.  While the through holes (62) may cause a change in the magnetic field generated by the coil (12), they will not cause a change in the distance between the moving body and the magnetism-detection element like the teeth/valley embodiment will.  As such, the above phrase introduces new matter because the distance between the moving body and the magnetism-
As to Claim 30,
The phrase “the moving body is a linear moving body and has at least one through hole penetrating between one side surface and the opposite surface of the moving body, and the through hole is located at a position where the through hole can face the magnetism- detecting device with relative movement of the moving body, and the magnetism-detecting device faces the one side surface of the moving body, the axial direction of the magnetic field generating coil is perpendicular to the one side surface of the moving body, so that the distance between the magnetism-detecting device and the moving body varies with a variation frequency Fc in accordance with relative movement of the moving body, and a relationship between the frequency Fs and Fc is Fs >= 2 X Fc” on the last ten lines introduces new matter.  
In the above phrase, applicant recites that the distance between the magnetism-detecting device and the moving body varies with variation frequency Fc and previously recites that the alternating current frequency Fs is > 2 x Fc.  However, this recitation is referring to how the distance between the moving body can vary, such as explained in applicant’s Figures 4 and 5 which are shown below:

    PNG
    media_image1.png
    837
    683
    media_image1.png
    Greyscale

Here is can be seen that the distance between the magnetism-detecting device varies as the moving body rotates.  However, applicant has removed this embodiment from claim 4 as 

    PNG
    media_image2.png
    509
    333
    media_image2.png
    Greyscale

As the moving body (60) rotates, the distance between it and the magnetism-detecting device will not change.  While the through holes (62) may cause a change in the magnetic field generated by the coil (12), they will not cause a change in the distance between the moving body and the magnetism-detection element like the teeth/valley embodiment will.  As such, the above phrase introduces new matter because the distance between the moving body and the magnetism-
As to Claim 30,
This claim stands rejected for incorporating and reciting the above rejected subject matter of its respective parent claim and therefore stands rejected for the same reasons.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 14, 15, 21, 22, 25, 26, 27, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 4, 11, 25, and 30,
The phrase “the soft magnet” on line 23 of claim 4, line 24 of claim 11, line 22 of claim 25, and line 23 of claim 30 is indefinite.  Applicant does not previously recited a soft magnet, but applicant does previously recite a soft magnetic body.  A soft magnetic body is not necessarily a magnet, and thus it is unclear if applicant is referring to the soft magnetic body with the above 
As to Claim 30,
The phrase “the axial direction of the magnetic field generating coil” on the first line of the last paragraph is indefinite.  Applicant does not previously recited that the coil has an axial direction, and the Examiner respectfully notes that there are two reasonably axial directions for the coil, one in the up direction and one in the down direction of the coil, and thus it is unclear, in light of the disclosure, what axial direction applicant is referencing with this phrase.
As to Claims 14, 15, 21, 22, 26, 27, and 28, 
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Steinlechner (US 6,486,663) and Fernandez et al. (Fernandez) (US 2014/0333295) and Kato et al. (Kato) (US 2008/0265877) and Shibasaki et al. (Shibasaki) (US 2008/0075399).
As to Claim 4,
David discloses a moving-body-detecting device including: a magnetism-detecting device (10) configured to detect a change in a magnetic field; and a moving body (gear) configured to move with respect to the magnetism-detecting device (Paragraphs [0025],[0028]), wherein the magnetism-detecting device comprises: a magnetic field generating coil (18) (Figure 2), (Paragraph [0027]); a signal applying unit (32),(34),(36) configured to supply an alternating current signal of a frequency Fs to the magnetic field generating coil so that the magnetic field generating coil produces an alternating magnetic in response to flow of the alternating current signal through the magnetic field generating coil (Figure 2); a magnetic sensor (16) configured to sense and to generate an output signal in response to the magnetic field applied to the magnetic sensor (Abstract), and to which the alternating magnetic field generated by the magnetic field generating coil is applied (Figures 1, 2, 3, 5, and 10A), (Paragraphs [0024], [0027], [0028], [0032], [0034], [0096]), the moving body (12),(12’) is a rotating body Paragraphs [0023], [0024], [0052]), (Figure 5),  and rotates so that the distance between the magnetism-detecting 
David in the utilized embodiment does not disclose a relationship between the frequency Fs and Fc is Fs >= 2 X Fc, a synchronous detection unit receiving the output signal from the magnetic sensor, receiving the alternating current signal of the frequency Fs from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal, and does not disclose the synchronous detection unit including includes a multiplier and a low-pass filter, the magnetic sensor includes a plurality of magnetically sensitive elements proving outputs in response to the magnetic field applied to the magnetic sensor, and a soft magnetic body arranged between the magnetically sensitive elements and the moving body, so that the soft magnet is configured to strengthen a component of magnetic fields applied to the magnetically sensitive elements and thereby contributable to the outputs of the magnetically sensitive elements, the moving body is a rotating body and has at least one through hole penetrating between one side surface and the opposite surface in an axial direction of the moving body, and the through hole is located at a position where the through hole can face the magnetism- detecting device by own rotation of the moving body, the magnetism-detecting device faces the one side surface of the moving body in the axial direction, and the axial direction of the magnetic field generating coil is parallel to the axial direction of the moving body so that the distance between the magnetism-detecting device and the moving body 
Steinlechner discloses a synchronous detection unit ((16) or (16),(17)) receiving the output signal from the magnetic sensor, receiving the alternating current signal from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal (Figure 2), (Column 3, Lines 63-67), (Column 4, Lines 1-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include a synchronous detection unit receiving the output signal from the magnetic sensor, receiving the alternating current signal of the frequency Fs from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal as taught by Steinlechner in order to advantageously directly provide a change in cosine signal and change in sine signal (Column 4, Lines 1-7) that can be used to create an angle sensing system that functions independently of a temperature-dependent amplitude of the sensor signals (Column 1, Lines 64-67),  and thus provide a circuit that is relatively inexpensive to furnish and at little effort and expense makes it possible to create a 360 degree angle sensor (Column 2, Lines 39-45).
Fernandez discloses using a biasing coil (24) to generate a bias magnetic field at the sensor (20) and gear toothed wheel (12) in an automotive system or transmission system (Paragraph [0004]), and where the frequency used for the current in the bias coil is between 180kHz and 220kHz, and thus discloses a relationship between the frequency Fs and Fc is Fs >= 2 X Fc (Paragraph [0042]), and discloses a synchronous detection unit (52) receiving the output signal from the magnetic sensor (Figure 4 / note output (62)), using an alternating current signal 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner to include a relationship between the frequency Fs and Fc is Fs >= 2 X Fc, a synchronous detection unit receiving the output signal from the magnetic sensor, receiving the alternating current signal of the frequency Fs from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal, synchronously detect the output signal from the magnetic sensor, using the alternating current signal (Paragraph [0054]), the synchronous detection unit including includes a multiplier and a low-pass filter given the above disclosure and teaching of Fernandez in order to advantageously select a frequency for the bias coil signal that is high enough to avoid overlapping with sources of lower frequency magnetic interference (Paragraph [0042]) and therefore minimize any influence that magnetic interference can have on the system.
Kato discloses the magnetic sensor includes a plurality of magnetically sensitive elements (9a-9d) proving outputs in response to the magnetic field applied to the magnetic sensor (Figures 1A, 1B, 2, 3), (Paragraph [0041]), and a soft magnetic body (8) arranged between the magnetically sensitive elements and the moving body (1) and/or (2) (Figure 1A), so that the soft magnet is configured to strengthen a component of magnetic fields applied to the magnetically sensitive elements and thereby contributable to the outputs of the magnetically sensitive elements 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner and Fernandez to include the magnetic sensor includes a plurality of magnetically sensitive elements proving outputs in response to the magnetic field applied to the magnetic sensor, and a soft magnetic body arranged between the magnetically sensitive elements and the moving body, so that the soft magnet is configured to strengthen a component of magnetic fields applied to the magnetically sensitive elements and thereby contributable to the outputs of the magnetically sensitive elements as taught by Kato in order to advantageously decrease error in the system by reducing the influence of interference by increasing the strength of the magnetic fields at the sensor, thereby increasing its sensitivity, and in order to make it easier to detect the differential voltage in the bridge circuit by increasing the differential voltage value (Paragraphs [0076],[0080] of Kasajuma (US 2010/0301835), and in order to advantageously a sensing configuration that provides an improved linearity of the computed angle and provides improved detection accuracy (Paragraph [0058]), and in order to advantageously reduce error in the system by strengthen the desired magnetic field at the sensors, thus making the sensors less susceptible to external interference and more sensitive to the desired magnetic field.
Shibasaki discloses wherein the moving body is a rotating body (12a) and has at least one through hole (21) penetrating between one side surface and the opposite surface in the axial direction of the moving body (Figure 6A), and the through hole is located at a position where the through hole can face the magnetism- detecting device by own rotation of the moving body 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner and Fernandez and Kato to include wherein he moving body is a rotating body and has at least one through hole penetrating between one side surface and the opposite surface in an axial direction of the moving body, and the through hole is located at a position where the through hole can face the magnetism- detecting device by own rotation of the moving body, the magnetism-detecting device faces the one side surface of the moving body in the axial direction, and the axial direction of the magnetic field generating coil is parallel to the axial direction of the moving body so that the distance between the magnetism-detecting device and the moving body varies with a variation between Fc in accordance with relative movement of the moving body, and a relationship between the frequency Fs and Fc is Fs >= 2 X Fc given the above disclosure and teaching of Shibasaki because it has been demonstrated that both configurations or rotating bodies and where the sensor is positioned with respect to these bodies are art recognize equivalent configurations, and in order to advantageously allow for a more compact sensing configuration in the radial direction by being able to position the sensor below the rotating body when space in the radial direction is limited.
(Note: the feature of the axial direction of the magnetic field generating coil is parallel to the axial direction of the moving body is a property of the system, in the combination, in that the 
Also note: The Examiner acknowledges that the above references do not explicitly disclose the speed at which the gear is rotating.  However, fc can be interpreted to be the speed of the moving body (gear), and the gear in both David and Fernandez is disclosed to be part of an automotive transmission system.  As best understood, while engines may have RPMs in the thousands, these speeds used for detecting the speed of an axle or wheel as part of the transmission, do not reach speeds of 110kHz or faster (i.e. 2 X Fc).  As seen in the attached document entitled (Transmission (vehicle), the RPMs at the output shaft are in the thousands.  Even if the a gear in the transmission rotated at the speed of the engine, it would still rotate in the thousands as automotive engines have RPMs in the thousands, as best understood.  Note the attached document entitled fastest F1 engine ever? which explains that the highest RPM for an F1 engine is 20,000 RPM, which is substantially less than 110kHz.  As such, both Fernandez and the combination of David in view of Fernandez must include the above claimed formula of Fs and Fc is Fs >= 2 X Fc, because Fs is 220 kHz in the combination, and as best understood, Fc in an automotive setting would not reach 110 kHz.)
Claims 11, 14, 15, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Steinlechner (US 6,486,663) and Fernandez et al. (Fernandez) (US 2014/0333295) and Kato et al. (Kato) (US 2008/0265877).
As to Claims 11 and 25,
David discloses a moving-body-detecting device including: a magnetism-detecting device (10) configured to detect a change in a magnetic field; and a moving body (gear) configured to move with respect to the magnetism-detecting device and configured to generate an eddy current 
David in the utilized embodiment does not disclose a relationship between the frequency Fs and Fc is Fs >= 2 X Fc, a synchronous detection unit receiving the output signal from the magnetic sensor, receiving the alternating current signal of the frequency Fs from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal, and does not disclose the synchronous detection unit including includes a multiplier and a low-pass filter, the magnetic sensor includes a plurality of magnetically sensitive elements proving outputs in response to the magnetic field applied to the magnetic sensor, and a soft magnetic body arranged between the magnetically sensitive elements and the moving body, so that the soft magnet is configured to strengthen a component of magnetic fields applied to the magnetically sensitive elements and thereby contributable to the outputs of the magnetically sensitive elements.
Steinlechner discloses a synchronous detection unit ((16) or (16),(17)) receiving the output signal from the magnetic sensor, receiving the alternating current signal from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal (Figure 2), (Column 3, Lines 63-67), (Column 4, Lines 1-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include a synchronous detection unit receiving the output signal from the magnetic sensor, receiving the alternating current signal of the frequency Fs from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal as taught by Steinlechner in order to advantageously 
Fernandez discloses using a biasing coil (24) to generate a bias magnetic field at the sensor (20) and gear toothed wheel (12) in an automotive system or transmission system (Paragraph [0004]), and where the frequency used for the current in the bias coil is between 180kHz and 220kHz, and thus discloses a relationship between the frequency Fs and Fc is Fs >= 2 X Fc (Paragraph [0042]), and discloses a synchronous detection unit (52) receiving the output signal from the magnetic sensor (Figure 4 / note output (62)), using an alternating current signal at the same frequency as that used for the signal applying unit (AC bias signal generator) (Paragraph [0054]), and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal (Paragraph [0054]), the synchronous detection unit including includes a multiplier (90), a low-pass filter (100) (Figure 4), (Paragraphs [0054],[0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner to include a relationship between the frequency Fs and Fc is Fs >= 2 X Fc, a synchronous detection unit receiving the output signal from the magnetic sensor, receiving the alternating current signal of the frequency Fs from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal, synchronously detect the output signal from the magnetic sensor, using the alternating current signal (Paragraph [0054]), the synchronous 
Kato discloses the magnetic sensor includes a plurality of magnetically sensitive elements (9a-9d) proving outputs in response to the magnetic field applied to the magnetic sensor (Figures 1A, 1B, 2, 3), (Paragraph [0041]), and a soft magnetic body (8) arranged between the magnetically sensitive elements and the moving body (1) and/or (2) (Figure 1A), so that the soft magnet is configured to strengthen a component of magnetic fields applied to the magnetically sensitive elements and thereby contributable to the outputs of the magnetically sensitive elements (Figure 1A), (Paragraphs [0044], [0045], [0057] / note that it is a property of a soft magnetic material to concentrate and strengthen a component of magnetic fields, and thus the soft magnetic body (8) must perform the above claimed feature). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner and Fernandez to include the magnetic sensor includes a plurality of magnetically sensitive elements proving outputs in response to the magnetic field applied to the magnetic sensor, and a soft magnetic body arranged between the magnetically sensitive elements and the moving body, so that the soft magnet is configured to strengthen a component of magnetic fields applied to the magnetically sensitive elements and thereby contributable to the outputs of the magnetically sensitive elements as taught by Kato in order to advantageously decrease error in the system by reducing the influence of interference by increasing the strength of the magnetic fields at the sensor, thereby increasing its sensitivity, and 
(Note: The Examiner acknowledges that the above references do not explicitly disclose the speed at which the gear is rotating.  However, fc can be interpreted to be the speed of the moving body (gear), and the gear in both David and Fernandez is disclosed to be part of an automotive transmission system.  As best understood, while engines may have RPMs in the thousands, these speeds used for detecting the speed of an axle or wheel as part of the transmission, do not reach speeds of 110kHz or faster (i.e. 2 X Fc).  As seen in the attached document entitled (Transmission (vehicle), the RPMs at the output shaft are in the thousands.  Even if the a gear in the transmission rotated at the speed of the engine, it would still rotate in the thousands as automotive engines have RPMs in the thousands, as best understood.  Note the attached document entitled fastest F1 engine ever? which explains that the highest RPM for an F1 engine is 20,000 RPM, which is substantially less than 110kHz.  As such, both Fernandez and the combination of David in view of Fernandez must include the above claimed formula of Fs and Fc is Fs >= 2 X Fc, because Fs is 220 kHz in the combination, and as best understood, Fc in an automotive setting would not reach 110 kHz.)
As to Claim 14,

As to Claim 15,
David discloses the moving body is configured to move linearly moving body and the moving body moves linearly with respect to the magnetism-detecting device (Figure 1), (Paragraph [0105]).
As to Claim 26,
David discloses the moving body is configured to rotate and the moving body moves rotationally with respect to the magnetism-detecting device (Paragraph [0023]).
As to Claim 27,
David discloses the moving body is configured to move linearly and the moving body moves linearly with respect to the magnetism-detecting device (Paragraph [0105]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Steinlechner (US 6,486,663) and Fernandez et al. (Fernandez) (US 2014/0333295) and Kato et al. (Kato) (US 2008/0265877) and Shibasaki et al. (Shibasaki) (US 2008/0075399) as applied to claim 4 and 25 above and in further view of Masreliez et al. (Masreliez) (US 6,011,389).
As to Claim 21,
David in view of Steinlechner and Fernandez and Kato discloses the synchronous detection unit includes a multiplier, a low-pass filter as explained in the rejection of claims 4 and 25 above.

Masreliez discloses the synchronous detection unit includes a multiplier (208), a low-pass filter (210), and an amplifier (206) (Figure 20), (Column 20, Lines 1-10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner and Fernandez and Kato to include the synchronous detection unit includes a multiplier, a low-pass filter, and an amplifier as taught by Masreliez in order to advantageously utilize a detection scheme that not only is able to recover the desired signal, but also can remove unwanted signals and increase the signal-to-noise ratio, ensuring that the recovered signal can be detected.
Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Steinlechner (US 6,486,663) and Fernandez et al. (Fernandez) (US 2014/0333295) and Kato et al. (Kato) (US 2008/0265877) as applied to claims 11 and 25 above and in further view of Masreliez et al. (Masreliez) (US 6,011,389).
As to Claims 22 and 28,
David in view of Steinlechner and Fernandez discloses the synchronous detection unit includes a multiplier, a low-pass filter as explained in the rejection of claims 4, 11, and 25 above.
David in view of Steinlechner and Fernandez does not disclose the synchronous detection unit includes a multiplier, a low-pass filter, and an amplifier.
Masreliez discloses the synchronous detection unit includes a multiplier (208), a low-pass filter (210), and an amplifier (206) (Figure 20), (Column 20, Lines 1-10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner and Fernandez to include the synchronous .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Steinlechner (US 6,486,663) and Fernandez et al. (Fernandez) (US 2014/0333295) and Kato et al. (Kato) (US 2008/0265877) and Meyer (US 5,804,963)
As to Claim 30,
David discloses a moving-body-detecting device including: a magnetism-detecting device (10) configured to detect a change in a magnetic field; and a moving body (gear) configured to move with respect to the magnetism-detecting device (Paragraphs [0025],[0028]), wherein the magnetism-detecting device comprises: a magnetic field generating coil (18) (Figure 2), (Paragraph [0027]); a signal applying unit (32),(34),(36) configured to supply an alternating current signal of a frequency Fs to the magnetic field generating coil so that the magnetic field generating coil produces an alternating magnetic in response to flow of the alternating current signal through the magnetic field generating coil (Figure 2); a magnetic sensor (16) configured to sense and to generate an output signal in response to the magnetic field applied to the magnetic sensor (Abstract), and to which the alternating magnetic field generated by the magnetic field generating coil is applied (Figures 1, 2, 3, 5, and 10A), (Paragraphs [0024], [0027], [0028], [0032], [0034], [0096]), the moving body (12),(12’) is a rotating body Paragraphs [0023], [0024], [0052]), (Figure 5),  and rotates so that the distance between the magnetism-detecting device and the moving body varies with a variation between Fc in accordance with relative movement of the moving body, and that the magnetic sensor is optimized to detect motion of an 
David in the utilized embodiment does not disclose a relationship between the frequency Fs and Fc is Fs >= 2 X Fc, a synchronous detection unit receiving the output signal from the magnetic sensor, receiving the alternating current signal of the frequency Fs from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal, and does not disclose the synchronous detection unit including includes a multiplier and a low-pass filter, the magnetic sensor includes a plurality of magnetically sensitive elements proving outputs in response to the magnetic field applied to the magnetic sensor, and a soft magnetic body arranged between the magnetically sensitive elements and the moving body, so that the soft magnet is configured to strengthen a component of magnetic fields applied to the magnetically sensitive elements and thereby contributable to the outputs of the magnetically sensitive elements, the moving body is a linear moving body and has at least one through hole penetrating between one side surface and the opposite surface of the moving body, and the through hole is located at a position where the through hole can face the magnetism- detecting device with relative movement of the moving body, and the magnetism-detecting device faces the one side surface of the moving body, the axial direction of the magnetic field generating coil is perpendicular to the one side surface of the moving body, so 
Steinlechner discloses a synchronous detection unit ((16) or (16),(17)) receiving the output signal from the magnetic sensor, receiving the alternating current signal from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal (Figure 2), (Column 3, Lines 63-67), (Column 4, Lines 1-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include a synchronous detection unit receiving the output signal from the magnetic sensor, receiving the alternating current signal of the frequency Fs from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal as taught by Steinlechner in order to advantageously directly provide a change in cosine signal and change in sine signal (Column 4, Lines 1-7) that can be used to create an angle sensing system that functions independently of a temperature-dependent amplitude of the sensor signals (Column 1, Lines 64-67),  and thus provide a circuit that is relatively inexpensive to furnish and at little effort and expense makes it possible to create a 360 degree angle sensor (Column 2, Lines 39-45).
Fernandez discloses using a biasing coil (24) to generate a bias magnetic field at the sensor (20) and gear toothed wheel (12) in an automotive system or transmission system (Paragraph [0004]), and where the frequency used for the current in the bias coil is between 180kHz and 220kHz, and thus discloses a relationship between the frequency Fs and Fc is Fs >= 2 X Fc (Paragraph [0042]), and discloses a synchronous detection unit (52) receiving the output 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner to include a relationship between the frequency Fs and Fc is Fs >= 2 X Fc, a synchronous detection unit receiving the output signal from the magnetic sensor, receiving the alternating current signal of the frequency Fs from the signal applying unit, and configured to synchronously detect the output signal from the magnetic sensor, using the alternating current signal, synchronously detect the output signal from the magnetic sensor, using the alternating current signal (Paragraph [0054]), the synchronous detection unit including includes a multiplier and a low-pass filter given the above disclosure and teaching of Fernandez in order to advantageously select a frequency for the bias coil signal that is high enough to avoid overlapping with sources of lower frequency magnetic interference (Paragraph [0042]) and therefore minimize any influence that magnetic interference can have on the system.
Kato discloses the magnetic sensor includes a plurality of magnetically sensitive elements (9a-9d) proving outputs in response to the magnetic field applied to the magnetic sensor (Figures 1A, 1B, 2, 3), (Paragraph [0041]), and a soft magnetic body (8) arranged between the magnetically sensitive elements and the moving body (1) and/or (2) (Figure 1A), so that the soft magnet is configured to strengthen a component of magnetic fields applied to the magnetically 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner and Fernandez to include the magnetic sensor includes a plurality of magnetically sensitive elements proving outputs in response to the magnetic field applied to the magnetic sensor, and a soft magnetic body arranged between the magnetically sensitive elements and the moving body, so that the soft magnet is configured to strengthen a component of magnetic fields applied to the magnetically sensitive elements and thereby contributable to the outputs of the magnetically sensitive elements as taught by Kato in order to advantageously decrease error in the system by reducing the influence of interference by increasing the strength of the magnetic fields at the sensor, thereby increasing its sensitivity, and in order to make it easier to detect the differential voltage in the bridge circuit by increasing the differential voltage value (Paragraphs [0076],[0080] of Kasajuma (US 2010/0301835), and in order to advantageously a sensing configuration that provides an improved linearity of the computed angle and provides improved detection accuracy (Paragraph [0058]), and in order to advantageously reduce error in the system by strengthen the desired magnetic field at the sensors, thus making the sensors less susceptible to external interference and more sensitive to the desired magnetic field.
Meyer discloses wherein the moving body is a linear moving body (2) and has at least one through hole (21) penetrating between one side surface and the opposite surface in the axial direction of the moving body (Figure 1), and the through hole is located at a position where the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Steinlechner and Fernandez and Kato to include the moving body is a linear moving body and has at least one through hole penetrating between one side surface and the opposite surface of the moving body, and the through hole is located at a position where the through hole can face the magnetism- detecting device with relative movement of the moving body, and the magnetism-detecting device faces the one side surface of the moving body, the axial direction of the magnetic field generating coil is perpendicular to the one side surface of the moving body, so that the distance between the magnetism-detecting device and the moving body varies with a variation frequency Fc in accordance with relative movement of the moving body, and a relationship between the frequency Fs and Fc is Fs >= 2 X Fc given the above disclosure and teaching of Meyer in order to advantageously use a simple object for detection that only requires a single element with holes so as to allow for simple and easy detection for a device that can be miniaturized (Column 3, Lines 13-17).
 (Note: the feature of the axial direction of the magnetic field generating coil is parallel to the axial direction of the moving body is a property of the system, in the combination, in that the axial direction of the coil must be parallel to the axial direction of the moving body and perpendicular to the side surface of the moving body because David teaches that the axial direction of the coil must face the target being detected.  
Also note: The Examiner acknowledges that the above references do not explicitly disclose the speed at which the gear is rotating.  However, fc can be interpreted to be the speed 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858